Citation Nr: 0947993	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  07-10 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for left ear pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1953 to 
September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the evaluation in effect for bilateral hearing loss 
to 10 percent effective July 28, 2006, and an August 2009 
rating decision of the RO that denied the Veteran's claim for 
service connection for left ear pain.

In October 2009, a video conference hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent evidence of record shows that the Veteran's 
overall bilateral hearing acuity based on audiometric testing 
is no worse than Level II in the right ear and Level XI in 
the left ear.

3.  There is no medical evidence of record of a current left 
ear disability.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2009).

2.  The criteria for establishing service connection for left 
ear pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In an August 2006 letter, issued prior to the September 2006 
rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, including 
evidence that his service-connected disability has gotten 
worse.  In a December 2008 letter, issued prior to the August 
2009 rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for service connection.  The letters 
informed the Veteran of what information and evidence he must 
submit and what information and evidence will be obtained by 
VA.  In addition, the letters further advised the Veteran of 
the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  The letters also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing a disability rating.  The August 
2006 and December 2008 letters further advised the Veteran of 
how the VA assigns an effective date and the type of evidence 
which impacts such.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, reports of VA examinations, VA treatment 
reports, private treatment reports, buddy statements, and 
statements from the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.    The Veteran has been an active 
participant in the claims process by responding to notices, 
submitting to several VA examinations, testifying during a 
video conference hearing before the undersigned Acting 
Veterans Law Judge, and providing evidence and argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I.  Entitlement to an increased rating for bilateral hearing 
loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometric 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  The evaluation of hearing 
impairment applies a rather structured formula that is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  Further, when the average puretone threshold is 30 
decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Level 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Level.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran contends that he deserves a higher rating because 
his hearing aids do not properly correct his hearing loss.  
In an August 2008 letter, his daughter-in-law stated that the 
Veteran's hearing loss appears to have worsened.  A friend of 
over 40 years wrote a letter in September 2008, in which she 
described how the Veteran's hearing has become progressively 
worse over the years.

In July 2006, the Veteran was afforded a VA audiometric 
examination.  The examiner noted that the Veteran believes 
his hearing has decreased since the previous testing 
performed approximately two years earlier.  Although it was 
explained to the Veteran that a HS style hearing aid may not 
adequately amplify his hearing loss in the left ear, he was 
adamant that he would not wear the FS style hearing aids 
regardless of their benefit.  The examiner noted that it was 
agreed that HS style amplification would be ordered against 
the recommendation of the examiner and the Veteran should 
expect problems in audibility given the limitation of that 
size aid in relation to his hearing loss severity.  Testing 
indicated that puretone hearing threshold levels in decibels 
in the right ear were 40, 35, 35 and 50, at 1,000, 2,000, 
3,000 and 4,000 Hertz, respectively.  At corresponding 
frequencies in the left ear, the hearing threshold levels in 
decibels were 60, 60, 85 and 100.  The average puretone 
thresholds were 40 decibels in the right ear and 76 decibels 
in the left ear.  Speech recognition ability was 84 percent 
in the right ear and 60 percent in the left ear.  The 
examiner stated that the audiological testing results suggest 
a mild to moderate-severe sensorineural hearing loss above 
500 Hertz in the right ear and a mild to profound 
sensorineural hearing loss in the left ear.  
 
Outpatient audiology testing from May 2008 revealed the 
puretone hearing threshold levels in decibels in the right 
ear were 40, 35, 40 and 60, at 1,000, 2,000, 3,000 and 4,000 
Hertz, respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 60, 
65, 90 and 100.  The average puretone thresholds were 44 
decibels in the right ear and 79 decibels in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 44 percent in the left ear.  The examiner stated that the 
results revealed a mild to moderately severe sensorineural 
hearing loss in the right ear and a mild to profound 
sensorineural hearing loss in the left ear.  

In November 2008, the Veteran underwent another VA 
audiometric examination.  The Veteran's chief complaint was 
that he has difficulty understanding what people are saying 
in all listening situations.  The Veteran stated that he 
turns the television up so loud that it causes annoyance to 
other people.  He said that he experiences significant 
frustration because he hears "only half of everything."  He 
also said that due to his hearing loss, he avoids entering 
into many conversations.  Testing indicated that puretone 
hearing threshold levels in decibels in the right ear were 
40, 35, 35 and 50, at 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 55, 65, 105 and 
100.  The average puretone thresholds were 40 decibels in the 
right ear and 81 decibels in the left ear.  Speech 
recognition ability was 86 percent in the right ear and 50 
percent in the left ear.  The diagnoses were that in the 
right ear, hearing sensitivity was within normal limits at 
500 Hertz, with there being a mild sensorineural hearing loss 
from 1000 through 3000 Hertz, and a moderate sensorineural 
hearing loss present at 4000 Hertz.  In the left ear, there 
was a mild sloping to profound sensorineural hearing loss 
from 500 Hertz through 4000 Hertz.  

The most recent testing, from a May 2009 VA audiological 
examination, revealed that puretone hearing threshold levels 
in decibels in the right ear were 
45, 40, 45 and 60, at 1,000, 2,000, 3,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 60, 70, 95 and 
100.  The average puretone thresholds were 47.5 decibels in 
the right ear and 81.25 decibels in the left ear.  Speech 
recognition ability was 84 percent in the right ear and 0 
percent in the left ear.  The audiological tests results 
summary indicated that the Veteran had bilateral mild to 
profound sensorineural hearing loss.  The examiner noted that 
there were no significant effects on occupation and no 
effects on usual daily activities. 

Based upon the evidence of record, the Board finds the 
Veteran's hearing loss represents an exceptional pattern of 
hearing impairment in his left ear.  An exceptional pattern 
of hearing impairment appears when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  
Applying the July 2006, May 2008, November 2008, and May 2009 
VA audiology examination findings to Table VI, the Veteran 
rates a Roman Numeral designation of II, II, II, and II, 
respectively, for the right ear and VII, IX, IX and XI, 
respectively, for the left ear, equivalent to the current 10 
percent rating.  See 38 C.F.R. § 4.85, Table VII.

Application of Table VIa is not more advantageous to the 
Veteran with Roman numeral designations of VI, VII, VII and 
VII, respectively, for his left ear.  Applying these results 
with the previously designated Roman numeral results for the 
Veteran's right ear again results in a 10 percent rating.  
See 38 C.F.R. § 4.85, Table VII.  Consequently, an evaluation 
in excess of 10 percent for bilateral hearing loss is not 
warranted at any time during the period of the appeal.

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The Court's rational in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results 
to determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.

The Board finds that the evidence of record adequately 
describes the functional effect of the Veteran's hearing loss 
disability.  As recounted above, the May 2009 VA audiology 
examiner obtained information from the Veteran regarding how 
his hearing loss affected his daily functioning.  Further, VA 
audiology examination reports impart that the Veteran 
described his difficulty hearing and understanding what 
people say, and his resulting frustration and avoidance of 
conversation.  Although it does not appear that the July 2006 
and November 2008 VA examiners addressed the functional 
effect of the Veteran's hearing loss disability, no prejudice 
results to the Veteran as the May 2009 VA examination and 
transcript from the Veteran's hearing provide adequate 
evidence sufficient for the Board to consider whether 
referral for an extra-schedular rating is warranted under 38 
C.F.R. § 3.321(b).  Here, the Board finds there is no 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to bilateral hearing loss, that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating (38 C.F.R. § 3.321).  Consequently, 
referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


II.  Entitlement to service connection for left ear pain
  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110, 1131.  "Disability" means a 
current disability shown by competent medical evidence to 
presently exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran contends that he is entitled to service 
connection for left ear pain.  Turning to the evidence, the 
service treatment records indicate that the Veteran reported 
a history of ear, nose or throat trouble, and running ears 
during the August 1953 entrance examination.  Upon physical 
examination, the ears were evaluated as abnormal, and the 
abnormality was described as cerumen in both ears.  Left ear 
pain was not noted in the report.  In June 1956, service 
treatment records show that the Veteran was hospitalized for 
6 days for several complaints including pain in his left ear 
and fever.  The examiner noted that there was no past history 
of drainage in the ear, but the Veteran had experienced pain 
intermittently in the left ear for many years.  Upon physical 
examination, there was a perforation of the left ear drum and 
slight redness over the malleolus on the left.  The final 
diagnoses were otitis media, nonsupportive and acute, and 
perforation of tympanic membrane due to previous otitis 
media.  The ears and drums were evaluated as normal during 
the September 1956 separation examination.  

During an August 1998 VA ear disease examination, the Veteran 
reported that in approximately 1995, he developed an acute 
otitis media on the left side with a subsequent perforation 
which healed.  At that time he also reported having sustained 
an injury when a car door hit the left side of his face.  
During a July 2006 VA audiological examination, the Veteran 
again related a history of a left side injury from a car door 
hitting his face which resulted in loss of hearing over 10 
years prior to that time.  In November 2008, the Veteran told 
a VA audiological examiner that he experiences an occasional 
feeling in his left ear, which he described as feeling like 
an "electrical pulse."  He said that he can cause it to 
subside by pushing in on his left ear.  VA treatment reports 
from March and April 2009 indicate that the Veteran 
complained of having experienced chronic ear pain for over 40 
years, since active service.  He said it is an intermittent, 
sharp pain in the left side of the head, just in front of the 
ear, which occurs 3-4 times per month and is relieved by 
pressing on his head with his finger.  The Veteran associated 
the ear pain with a grenade blast percussion injury to the 
left side of the head and ear that he sustained in Okinawa.  
He reported that his ear drum had ruptured.  His ear pain was 
noted to be possibly due to Eustachian tube dysfunction.

On VA ear disease examination in August 2009, the examiner 
noted that the claims file was reviewed.  Physical 
examination revealed bilateral external auditory canals to be 
clear and dry.  Both tympanic membranes were clear, intact, 
without any inflammation.  The examiner indicated that a CT 
scan of the temporal bones was needed to evaluate the middle 
ears, mastoids and internal auditory canals for any 
pathology.  The August 2009 addendum noted that a CT scan was 
done which showed normal middle ears, mastoids and internal 
auditory canals bilaterally.  After a physical examination 
and CT scan, the examiner, an otolaryngologist, opined in an 
August 2009 addendum to the examination report that is was 
not possible to medically determine that the Veteran's left 
ear pain is due to exposure to the grenade blasts while in 
the military.  The examiner's rationale was that physical 
examination revealed normal ears and tympanic membranes and a 
CT scan of the temporal bones was normal.  There was no 
physical evidence to account for the left ear pain.  The 
examiner noted that the Veteran has tinnitus and hearing 
loss, however, by themselves, those disabilities do not cause 
the perception of pain.  The examiner stated that the 
perception and grading of pain is very subjective.  

During the October 2009 video conference hearing, the Veteran 
testified that a that he had received treatment for ear pain 
from the VA Outpatient Clinic in Bangor and described his 
left ear pain as a pulsating electrical shock.  The Veteran 
reported that the physician had said that the Veteran's 
symptoms may have indicated a muscle spasm, but the Veteran 
said he couldn't attribute the pain to a muscle spasm because 
it felt more like an electrical type shock and it pulsates.  
The Veteran said that he had experienced the ear pain since 
1955 or 1956.  He said that he is bothered by the pain at 
night when he is awakened by it.  He also said that it is 
most discomforting when he lies on his left side, and he is 
able to get the pain to subside by pushing in on his ear.  He 
testified that other times he deals with pulsating.    

After reviewing the evidence of record, the Board finds that 
service connection for left ear pain is not warranted.  As 
indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  When the competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for left 
ear pain must be denied because the first essential criterion 
for a grant of service connection, evidence of a current 
disability upon which to predicate a grant of service 
connection, has not been met.  The Board has considered the 
Veteran's complaints of pain, including his reports of 
experiencing a pulsating sensation.  However, the Board notes 
that complaints of chronic left ear pain, alone, without a 
diagnosed or identifiable underlying malady or condition, do 
not constitute a disability for which service connection can 
be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) (holding 
that there was no objective evidence of a current disability, 
where the medical records showed the Veteran's complaints of 
pain, but no underlying pathology was reported).

The evidence of record includes the August 2009 VA 
examination report which essentially determined that there 
was no left ear pathology.  The physical examination of the 
left ear was normal and CT scan results showed normal middle 
ears, mastoids and internal auditory canals bilaterally.  The 
examiner concluded that it was not possible to relate the 
left ear pain to service because there physical examination 
of the ear and tympanic membranes was normal, as were the 
temporal bones as evidenced by the CT scan.  There is no 
other medical evidence of record showing a confirmed 
diagnosis of a current left ear disability manifested by the 
complaints of left ear pain.
 
The Veteran has reported that he has experienced chronic ear 
pain for over 40 years, since active service, and he 
attributes such pain to a grenade blast that occurred during 
such service.  However, he also reported that in 
approximately 1995, he developed an acute otitis media on the 
left side with a subsequent perforation which healed.  He 
also related a history of sustaining a left side injury from 
a car door hitting his face which resulted in loss of hearing 
over 10 years prior to July 2006.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Whether lay evidence is competent 
and sufficient in a particular case is a fact issue to be 
addressed by the Board.  Here, the Veteran is competent to 
say that he experiences left ear pain. As a layman, however, 
he is not competent to render a medical diagnosis of an 
underlying disability or to provide a probative medical 
opinion as to whether any current left ear problems he may 
have are residuals of an in service event.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007). 

Accordingly, the Board concludes that the preponderance of 
the competent evidence is against the claim, service 
connection is not warranted for a left ear disability.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

	(CONTINUED ON NEXT PAGE)






ORDER

An increased rating for bilateral hearing loss is denied.

Service connection for left ear pain is denied.



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


